In an action to recover damages for personal injuries suffered as the result of the alleged negligence of the defendants in the operation of a taxicab, plaintiffs appeal from a judgment entered on a verdict of a jury in favor of defendants and from an order denying plaintiffs’ motion to set aside the verdict. On the stipulation of the parties, the appeal is discontinued as to appellant Rosa, without costs. Judgment unanimously affirmed, without costs. No opinion. Appeal from order dismissed, without costs. No such order is included in the record. Present — Nolan, P. J., Carswell, Adel, Mae-Crate and Beldock, JJ. [See post, p. 974.]